297 S.W.3d 639 (2009)
Deryl Lamarr JONES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91698.
Missouri Court of Appeals, Eastern District, Division Two.
November 17, 2009.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Deryl L. Jones ("Movant") appeals from the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant asserts the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing because he established his trial counsel was ineffective for failing to call Movant as a witness during the hearing on the motion in limine to prohibit blood alcohol evidence and for failing to call Movant as a witness at trial.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).